


Exhibit 10.1(a)

 

DYAX CORP.

 

AMENDED AND RESTATED 1995 EQUITY INCENTIVE PLAN

 

Section 1.  Purpose

 

The purpose of the Dyax Corp. 1995 Equity Incentive Plan (the “Plan”) is to
attract and retain key employees and directors and consultants of the Company
and its Affiliates, to provide an incentive for them to assist the Company to
achieve long-range performance goals, and to enable them to participate in the
long-term growth of the Company.

 

Section 2.  Definitions

 

“Affiliate” means any business entity in which the Company owns directly or
indirectly 50% or more of the total combined voting power or has a significant
financial interest as determined by the Committee.

 

“Award” means any Option, Stock Appreciation Right, Performance Share,
Restricted Stock, Stock Unit or Other Stock-Based Award awarded under the Plan.

 

“Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor to such Code.

 

“Committee” means the Compensation Committee of the Board or such other
committee of the Board appointed by the Board to administer the Plan or a
specified portion thereof; provided, however, that in any instance the Board of
Directors may take away any action delegated to the Committee hereunder.  If a
Committee is authorized to grant Awards to a Reporting Person or a “covered
employee” within the meaning of Section 162(m) of the Code, each member shall be
a “Non-Employee Director” or the equivalent within the meaning of Rule 16b-3
under the Exchange Act or an “outside director” or the equivalent within the
meaning of Section 162(m) of the Code, respectively.

 

“Common Stock” or “Stock” means the Common Stock, $0.01 par value, of the
Company.

 

“Company” means Dyax Corp., a Delaware corporation.

 

“Designated Beneficiary” means the beneficiary designated by a Participant, in a
manner determined by the Committee, to receive amounts due or exercise rights of
the Participant in the event of the Participant’s death.  In the absence of an
effective designation by a Participant, “Designated Beneficiary” shall mean the
Participant’s estate.

 

--------------------------------------------------------------------------------


 

“Effective Date” means July 13, 1995.

 

“Fair Market Value” means, with respect to Common Stock or any other property,
the fair market value of such property as determined by the Committee in good
faith or in the manner established by the Committee from time to time.  Unless
otherwise determined by the Committee in good faith, the per share Fair Market
Value of the Common Stock as of any date shall mean (i) if the Common Stock is
then listed or admitted to trading on a national securities exchange, the last
reported sale price on such date on the principal national securities exchange
on which the Common Stock is then listed or admitted to trading or, if no such
reported sale takes place on such date, the average of the closing bid and asked
prices on such exchange on such date or (ii) if the Common Stock is then traded
in the over-the-counter market, the average of the closing bid and asked prices
on such date, as reported by The Wall Street Journal or other appropriate
publication selected by the Committee, for the over-the-counter market.

 

“Incentive Stock Option” means an option to purchase shares of Common Stock
awarded to a Participant under Section 6 that is intended to meet the
requirements of Section 422 of the Code or any successor provision, and any
regulation thereunder.

 

“Nonstatutory Stock Option” means an option to purchase shares of Common Stock
awarded to a Participant under Section 6 that is not intended to be an Incentive
Stock Option.

 

“Option” means an Incentive Stock Option or a Nonstatutory Stock Option.

 

“Other Stock-Based Award” means an Award, other than an Option, Stock
Appreciation Right, Performance Share, Restricted Stock or Stock Unit, having a
Common Stock element and awarded to a Participant under Section 11.

 

“Participant” means a person selected by the Committee to receive an Award under
the Plan.

 

“Performance Cycle” or “Cycle” means the period of time selected by the
Committee during which performance is measured for the purpose of determining
the extent to which an award of Performance Shares has been earned.

 

“Performance Goals” means with respect to any Performance Cycle, one or more
objective performance goals based on one or more of the following objective
criteria established by the Committee prior to the beginning of such Performance
Cycle or within such period after the beginning of the Performance Cycle as
shall meet the requirements to be considered “pre-established performance goals”
for purposes of Code Section 162(m):  (i) increases in the price of the Common
Stock, (ii) product or service sales or market share, (iii) revenues,
(iv) return on equity, assets, or capital, (v) economic profit (economic value
added), (vi) total shareholder return, (vii) costs, (viii) expenses,
(ix) margins, (x) earnings or earnings per share, (xi) cash flow, (xii) cash
balances (xiii) customer satisfaction, (xiv) operating profit, (xv) research and
development progress, (xvi) clinical trial progress, (xvii) licensing, (xviii)
product development, (xix) manufacturing, or (xx) any combination of the
foregoing, including without limitation, goals based on any of such measures
relative to appropriate peer groups or market indices.  Such Performance Goals
may be particular to a Participant or may be based, in whole or in part, on the
performance of the division, department, line of business, subsidiary, or other
business unit,

 

2

--------------------------------------------------------------------------------


 

whether or not legally constituted, in which the Participant works or on the
performance of the Company generally.

 

“Performance Shares” mean shares of Common Stock, which may be earned by the
achievement of performance goals, awarded to a Participant under Section 8.

 

“Reporting Person” means a person subject to Section 16 of the Securities
Exchange Act of 1934 or any successor provision.

 

“Restricted Period” means the period of time selected by the Committee during
which an Award may be forfeited to the Company pursuant to the terms and
conditions of such Award.

 

“Restricted Stock” means shares of Common Stock subject to forfeiture awarded to
a Participant under Section 9.

 

“Stock Appreciation Right” or “SAR” means a right to receive any excess in value
of shares of Common Stock over the exercise price awarded to a Participant under
Section 7.

 

“Stock Unit” means an award of Common Stock or units, including without
limitation units of Restricted Stock, that are valued in whole or in part by
reference to, or otherwise based on, the value of Common Stock, awarded to a
Participant under Section 10.

 

“Transferable for value” means a transfer on terms that would prevent the
Company from relying on Securities and Exchange Commission Form S-8 (or any
successor form) with respect to the issuance of the Common Stock underlying the
respective Award.

 

Section 3.  Administration

 

The Plan shall be administered by the Committee; provided, however, that in any
instance the Board of Directors may take any action delegated hereunder to the
Committee.  The Committee shall have authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the operation of the
Plan as it shall from time to time consider advisable, and to interpret the
provisions of the Plan.  The Committee’s decisions shall be final and binding. 
To the extent permitted by applicable law, the Committee may delegate to one or
more executive officers of the Company the power to make Awards to Participants
who are not Reporting Persons or covered employees and all determinations under
the Plan with respect thereto, provided that the Committee shall fix the maximum
amount of such Awards for all such Participants and a maximum for any one
Participant.

 

Section 4.  Eligibility

 

All employees and, in the case of Awards other than Incentive Stock Options,
directors and consultants of the Company or any Affiliate, capable of
contributing significantly to the successful performance of the Company, other
than a person who has irrevocably elected not to be eligible, are eligible to be
Participants in the Plan.  Incentive Stock Options may be awarded only to
persons eligible to receive such Options under the Code.

 

3

--------------------------------------------------------------------------------


 

Section 5.  Stock Available for Awards

 

(a)           Subject to adjustment under subsection (b), and after giving
effect to the 0.652-for-one reverse stock split of the Company’s Common Stock
affected in March 1998, Awards may be made under the Plan for up to Eight
Million Three Hundred Fifty Thousand (18,350,000) shares of Common Stock, which
number includes shares previously issued upon exercise of options granted under
the Plan.  The maximum number of shares of Common Stock subject to Awards that
may be granted to any Participant shall not exceed 225,000 shares in the
aggregate in any calendar year, except that for grants to a new employee during
the calendar year in which his or her service as an employee first commences
such number shall not exceed 450,000 shares, and that both limits are subject to
adjustment under subsection (b).  If any Award in respect of shares of Common
Stock expires or is terminated unexercised or is forfeited, the shares subject
to such Award, to the extent of such expiration, termination or forfeiture,
shall again be available for award under the Plan.  Common Stock issued through
the assumption or substitution of outstanding grants from an acquired company
shall not reduce the shares available for Awards under the Plan.  Shares issued
under the Plan may consist in whole or in part of authorized but unissued shares
or treasury shares.

 

(b)           In the event that any stock dividend, extraordinary cash dividend,
creation of a class of equity securities, recapitalization, reorganization,
merger, consolidation, split-up, spin-off, combination, exchange of shares,
warrants or rights offering to purchase Common Stock at a price substantially
below fair market value, or other similar transaction affects the Common Stock
then an equitable adjustment shall be made (subject, in the case of Incentive
Stock Options, to any limitation required under the Code) to any or all of
(i) the number and kind of shares in respect of which Awards may be made under
the Plan, (ii) the number and kind of shares subject to outstanding Awards, and
(iii) the award, exercise or conversion price with respect to any of the
foregoing as determined by the Committee to be appropriate, and if considered
appropriate, the Committee may make provision for a cash payment with respect to
an outstanding Award, provided that the number of shares subject to any Award
shall always be a whole number.

 

Section 6.  Stock Options

 

(a)           Subject to the provisions of the Plan, the Committee may award
Incentive Stock Options and Nonstatutory Stock Options and determine the number
of shares to be covered by each Option, the option price therefor and the
conditions and limitations applicable to the exercise of the Option.  The terms
and conditions of Incentive Stock Options shall be subject to and comply with
Section 422 of the Code or any successor provision and any regulations
thereunder.  No Incentive Stock Option may be granted hereunder more than ten
years after the last date on which the Plan was approved for purposes of
Section 422 of the Code.

 

(b)           The Committee shall establish the option price at the time each
Option is awarded, which price shall not be less than 100% of the Fair Market
Value of the Common Stock on the date of award.

 

(c)           Each Option shall be exercisable at such times and subject to such
terms and conditions as the Committee may specify in the applicable Award or
thereafter.  The Committee

 

4

--------------------------------------------------------------------------------


 

may impose such conditions with respect to the exercise of Options, including
conditions relating to applicable federal or state securities laws, as it
considers necessary or advisable.

 

(d)           No shares shall be delivered pursuant to any exercise of an Option
until payment in full of the option price therefor is received by the Company. 
Such payment may be made in whole or in part in cash or, to the extent permitted
by the Committee at or after the award of the Option, by delivery of a note or
shares of Common Stock owned by the optionee, including Restricted Stock, or by
retaining shares otherwise issuable pursuant to the Option, in each case valued
at their Fair Market Value on the date of delivery or retention, or such other
lawful consideration as the Committee may determine.

 

(e)           The Committee may provide that, subject to such conditions as it
considers appropriate, upon the delivery or retention of shares to the Company
in payment of an Option, the Participant automatically be awarded an Option for
up to the number of shares so delivered.

 

Section 7.  Stock Appreciation Rights

 

(a)           Subject to the provisions of the Plan, the Committee may award
SARs in tandem with an Option (at or after the award of the Option), or alone
and unrelated to an Option.  SARs in tandem with an Option shall terminate to
the extent that the related Option is exercised, and the related Option shall
terminate to the extent that the tandem SARs are exercised.  SARs granted in
tandem with Options shall have an exercise price not less than the exercise
price of the related Option.  SARs granted alone and unrelated to an Option
shall have an exercise price not less than 100% of the Fair Market Value of the
Common Stock on the date of award may be granted at such exercise prices as the
Committee may determine.  The Committee shall determine the manner of
calculating the excess in value of the shares of Common Stock over the exercise
price of a Stock Appreciation Right.

 

(b)           An SAR related to an Option, which SAR can only be exercised upon
or during limited periods following a change in control of the Company, may
entitle the Participant to receive an amount based upon the highest price paid
or offered for Common Stock in any transaction relating to the change in control
or paid during the thirty-day period immediately preceding the occurrence of the
change in control in any transaction reported in any stock market in which the
Common Stock is usually traded.

 

Section 8.  Performance Shares

 

(a)           Subject to the provisions of the Plan, the Committee may award
Performance Shares and determine the number of such shares for each Performance
Cycle and the duration of each Performance Cycle.  There may be more than one
Performance Cycle in existence at any one time, and the duration of Performance
Cycles may differ from each other.  The payment value of Performance Shares
shall be equal to the Fair Market Value of the Common Stock on the date the
Performance Shares are earned or, in the discretion of the Committee, on the
date the Committee determines that the Performance Shares have been earned.

 

(b)           The Committee shall establish Performance Goals for each Cycle,
for the purpose of determining the extent to which Performance Shares awarded
for such Cycle are earned, on the basis of such criteria and to accomplish such
objectives as the Committee may from time to

 

5

--------------------------------------------------------------------------------


 

time select.  During any Cycle, the Committee may adjust the performance goals
for such Cycle as it deems equitable in recognition of unusual or non-recurring
events affecting the Company, changes in applicable tax laws or accounting
principles, or such other factors as the Committee may determine.

 

(c)           As soon as practicable after the end of a Performance Cycle, the
Committee shall determine the number of Performance Shares that have been earned
on the basis of performance in relation to the established performance goals. 
The payment values of earned Performance Shares shall be distributed to the
Participant or, if the Participant has died, to the Participant’s Designated
Beneficiary, as soon as practicable thereafter.  The Committee shall determine,
at or after the time of award, whether payment values will be settled in whole
or in part in cash or other property, including Common Stock or Awards.

 

Section 9.  Restricted Stock

 

(a)           Subject to the provisions of the Plan, the Committee may award
shares of Restricted Stock and determine the duration of the Restricted Period
during which, and the conditions under which, the shares may be forfeited to the
Company and the other terms and conditions of such Awards.  Shares of Restricted
Stock may be issued for no cash consideration or such minimum consideration as
may be required by applicable law.

 

(b)           Shares of Restricted Stock may not be sold, assigned, transferred,
pledged or otherwise encumbered, except as permitted by the Committee, during
the Restricted Period.  Shares of Restricted Stock shall be evidenced in such
manner as the Committee may determine.  Any certificates issued in respect of
shares of Restricted Stock shall be registered in the name of the Participant
and unless otherwise determined by the Committee, deposited by the Participant,
together with a stock power endorsed in blank, with the Company.  At the
expiration of the Restricted Period, the Company shall deliver such certificates
to the Participant or if the Participant has died, to the Participant’s
Designated Beneficiary.

 

Section 10.  Stock Units

 

(a)           Subject to the provisions of the Plan, the Committee may award
Stock Units subject to such terms, restrictions, conditions, performance
criteria, vesting requirements and payment rules as the Committee shall
determine.

 

(b)           Shares of Common Stock awarded in connection with a Stock Unit
Award shall be issued for no cash consideration or such minimum consideration as
may be required by applicable law.

 

Section 11.            Other Stock-Based Awards

 

(a)           Subject to the provisions of the Plan, the Committee may make
other awards of Common Stock and other awards that are valued in whole or in
part by reference to, or are otherwise based on, Common Stock, including without
limitation convertible preferred stock, convertible debentures, exchangeable
securities and Common Stock awards or options.  Other Stock-Based Awards may be
granted either alone or in tandem with other Awards granted under the Plan
and/or cash awards made outside of the Plan.

 

6

--------------------------------------------------------------------------------


 

(b)           The Committee may establish performance goals, which may be based
on performance goals related to book value, subsidiary performance or such other
criteria as the Committee may determine, Restricted Periods, Performance Cycles,
conversion prices, maturities and security, if any, for any Other Stock-Based
Award.  Other Stock-Based Awards may be sold to Participants at the face value
thereof or any discount therefrom or awarded for no consideration or such
minimum consideration as may be required by applicable law.

 

Section 12.  General Provisions Applicable to Awards

 

(a)           Documentation.  Each Award under the Plan shall be evidenced by a
writing delivered to the Participant specifying the terms and conditions thereof
and containing such other terms and conditions not inconsistent with the
provisions of the Plan as the Committee considers necessary or advisable to
achieve the purposes of the Plan or to comply with applicable tax and regulatory
laws and accounting principles.

 

(b)           Committee Discretion.  Each type of Award may be made alone, in
addition to or in relation to any other type of Award, in the discretion of the
Committee.  The terms of each type of Award need not be identical, and the
Committee need not treat Participants uniformly.   Except as otherwise provided
by the Plan or a particular Award, any determination with respect to an Award
may be made by the Committee at the time of award or at any time thereafter,
including without limitation any determination regarding the achievement or
satisfaction of any Performance Goals, restrictions or other conditions to
vesting, exercise, or settlement of an Award.

 

(c)           Settlement.  The Committee shall determine whether Awards are
settled in whole or in part in cash, Common Stock, other securities of the
Company, Awards or other property, and the manner of determining the amount or
value thereof.   Without limiting the foregoing, the Committee may, subject to
applicable law, permit such payment to be made in whole or in part in cash or by
surrender of shares of Common Stock (which may be shares retained from the
respective Award) valued at their Fair Market Value on the date of surrender, or
such other lawful consideration, including a payment commitment of a financial
or brokerage institution, as the Committee may determine.  The Company may
accept, in lieu of actual delivery of stock certificates, an attestation by the
Participant in form acceptable to the Committee that he or she owns of record
the shares to be tendered free and clear of claims and other encumbrances.  The
Committee may permit a Participant to defer all or any portion of a payment
under the Plan, including the crediting of interest on deferred amounts
denominated in cash and dividend equivalents on amounts denominated in Common
Stock.

 

(d)           Dividends and Cash Awards.  In the discretion of the Committee,
any Award under the Plan may provide the Participant with (i) dividends or
dividend equivalents payable currently or deferred with or without interest, and
(ii) cash payments in lieu of or in addition to an Award.

 

(e)           Termination of Service.  The Committee shall determine the effect
on an Award of the disability, death, retirement or other termination of
employment or other service of a Participant and the extent to which, and the
period during which, the Participant’s legal representative, guardian or
Designated Beneficiary may receive payment of an Award or

 

7

--------------------------------------------------------------------------------


 

exercise rights thereunder.  Unless the Committee otherwise provides in any
case, a Participant’s employment or other service shall have terminated for
purposes of this Plan at the time the entity by which the Participant is
employed or to which he or she renders such service ceases to be an Affiliate of
the Company.

 

(f)           Change in Control.  In order to preserve a Participant’s rights
under an Award in the event of a change in control of the Company (as defined by
the Committee), the Committee in its discretion may, at the time an Award is
made or at any time thereafter, take one or more of the following actions:
(i) provide for the acceleration of any time period relating to the exercise or
realization of the Award, (ii) provide for the purchase of the Award upon the
Participant’s request for an amount of cash or other property that could have
been received upon the exercise or realization of the Award had the Award been
currently exercisable or payable, (iii) adjust the terms of the Award in a
manner determined by the Committee to reflect the change in control, (iv) cause
the Award to be assumed, or new rights substituted therefor, by another entity,
or (v) make such other provision as the Committee may consider equitable and in
the best interests of the Company.

 

(g)           Loans.  The Committee may authorize the making of loans or cash
payments to Participants in connection with any Award under the Plan, which
loans may be secured by any security, including Common Stock, underlying or
related to such Award (provided that such Loan shall not exceed the Fair Market
Value of the security subject to such Award), and which may be forgiven upon
such terms and conditions as the Committee may establish at the time of such
loan or at any time thereafter.

 

(h)           Withholding Taxes.  The Participant shall pay to the Company, or
make provision satisfactory to the Committee for payment of, any taxes required
by law to be withheld in respect of Awards under the Plan no later than the date
of the event creating the tax liability.  In the Committee’s discretion, such
tax obligations may be paid in whole or in part in shares of Common Stock,
including shares retained from the Award creating the tax obligation, valued at
their Fair Market Value on the date of delivery.  The Company and its Affiliates
may, to the extent permitted by law, deduct any such tax obligations from any
payment of any kind otherwise due to the Participant.

 

(i)            Foreign Nationals.  Awards may be made to Participants who are
foreign nationals or employed outside the United States on such terms and
conditions different from those specified in the Plan as the Committee considers
necessary or advisable to achieve the purposes of the Plan or to comply with
applicable laws.

 

(j)            Amendment of Award.  The Committee may amend, modify or terminate
any outstanding Award, including changing the date of vesting, exercise or
settlement, causing the Award to be assumed by another entity, and converting an
Incentive Stock Option to a Nonstatutory Stock Option, provided that the
Participant’s consent to such action shall be required unless the Committee
determines that the action, taking into account any related action, would not
materially and adversely affect the Participant.  The foregoing notwithstanding,
without further approval of the stockholders of the Company, the Committee shall
not authorize the amendment of any outstanding Option or Stock Appreciation
Right to reduce the exercise

 

8

--------------------------------------------------------------------------------


 

price and no Option or Stock Appreciation Right shall be canceled and replaced
with an Award exercisable for Common Stock at a lower exercise price.

 

(k)           Limitations on Transferability of Awards.  No Award shall be
transferable except upon such terms and conditions and to such extent as the
Committee determines, provided that no Award shall be transferable for value and
Incentive Stock Options may be transferable only to the extent permitted by the
Code.

 

(l)            Section 409A.       No Award to any Participant subject to United
States income taxation shall provide for the deferral of compensation that does
not comply with Section 409A of the Code and any regulations thereunder.

 

Section 13.  Miscellaneous

 

(a)           No Right To Employment.  No person shall have any claim or right
to be granted an Award, and the grant of an Award shall not be construed as
giving a Participant the right to continued employment  Neither the adoption,
maintenance, or operation of the Plan nor any Award hereunder shall confer upon
any person any right with respect to the continuance of his or her employment by
or other service with the Company or any Affiliate nor shall they interfere with
the rights of the Company or any Affiliate to terminate or otherwise change the
terms of such service at any time, including, without limitation, the right to
promote, demote or otherwise re-assign any person from one position to another
within the Company or any Affiliate.  Unless the Committee otherwise provides in
any case, the service of a Participant with an Affiliate shall be deemed to
terminate for purposes of the Plan when such Affiliate ceases to be an Affiliate
of the Company.

 

(b)           No Rights As Stockholder.  Subject to the provisions of the
applicable Award, no Participant or Designated Beneficiary shall have any rights
as a stockholder with respect to any shares of Common Stock to be distributed
under the Plan until he or she becomes the holder thereof.  A Participant to
whom Common Stock is awarded shall be considered the holder of the Stock at the
time of the Award except as otherwise provided in the applicable Award.

 

(c)           Effective Date.  Subject to the approval of the stockholders of
the Company, the Plan shall be effective on the Effective Date.  Before such
approval, Awards may be made under the Plan expressly subject to such approval.

 

(d)           Amendment of Plan.  The Committee may amend, suspend or terminate
the Plan or any portion thereof at any time, subject to any stockholder approval
that the Committee determines to be necessary or advisable.

 

(e)           Governing Law.  The provisions of the Plan shall be governed by
and interpreted in accordance with the laws of the State of Delaware.

 

--------------------------------------------------------------------------------

 

This Plan was approved by the Board of Directors on July 13, 1995.

 

This Plan was approved by the stockholders on August 8, 1995.

 

9

--------------------------------------------------------------------------------


 

This Plan was amended by the Board of Directors on October 17, 1996, and such
amendment was approved by the stockholders effective as of October 23, 1996.

 

This Plan was further amended by the Board of Directors on October 22, 1997 and
on January 28, 1998, and such amendments were approved by the stockholders
effective as of March 23, 1998.

 

This Plan was further amended by the Board of Directors on August 13, 1998, and
such amendment was approved by the stockholders effective as of August 28, 1998.

 

This Plan was further amended by the Board of Directors on August 5, 1999, and
such amendment was approved by the stockholders effective as of October 29,
1999.

 

This Plan was further amended by the Board of Directors on March 16, 2000, and
such amendment was approved by the stockholders effective as of March 20, 2000.

 

This Plan was further amended by the Board of Directors on October 26, 2001.

 

This Plan was further amended by the Board of Directors on February 7, 2002, and
such amendment was approved by the stockholders effective as of May 16, 2002.

 

This Plan was further amended by the Board of Directors on March 2, 2005, and
such amendment was approved by the stockholders effective as of May 19, 2005.

 

This Plan was further amended by the Compensation Committee of the Board of
Directors on April 4, 2007 and such amendment was approved by the stockholders
effective as of May 17, 2007.

 

This Plan was further amended by the Compensation Committee of the Board of
Directors on March 25, 2009 and such amendment was approved by the stockholders
effective as of May 14, 2009.

 

10

--------------------------------------------------------------------------------
